J-A35042-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARY ELLEN BOROVICK, formerly                :       IN THE SUPERIOR COURT OF
known as MARY ELLEN WILSON,                  :             PENNSYLVANIA
                                             :
                    Appellant                :
                                             :
            v.                               :
                                             :
DONALD REECE WILSON,                         :
                                             :
                    Appellee                 :             No. 463 WDA 2015

                      Appeal from the Order February 5, 2015
                 in the Court of Common Pleas of Clarion County,
                          Civil Division, No. 151 CD 2009

BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED JANUARY 27, 2016

     Mary     Ellen   Borovick   (formerly   known    as    Mary   Ellen   Wilson)

(hereinafter “Wife”) appeals, pro se, from the Order directing her ex-

husband, Donald Reece Wilson (hereinafter “Husband”), to pay Wife alimony

in the amount of $650 per month for three years. We affirm.

     The trial court set forth the factual and procedural history underlying

this appeal in its Opinion and Order dated February 5, 2015 (hereinafter “the

Opinion and Order”).       See Opinion and Order, 2/5/15, at 1-6.1             We

incorporate the court’s recitation herein by reference. See id.



1
  As the trial court mentions, this Court previously vacated the trial court’s
underlying Order concerning alimony and equitable distribution, and
remanded to the trial court to consider the factors enumerated in 23
Pa.C.S.A. § 3701(b)(1)-(17) when determining whether alimony is
necessary. See Wilson v. Wilson, 107 A.3d 240 (Pa. Super. 2014)
(unpublished memorandum).
J-A35042-15


      By the Order dated February 5, 2015, the trial court directed that

Husband shall pay Wife alimony of $650 per month for three years,

commencing on May 30, 2013 (i.e., the date of the trial court’s underlying

Order awarding Wife alimony).        Wife timely filed a Notice of Appeal.    In

response, the trial court ordered Wife to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal.         Wife timely filed a pro se

Concise Statement, which was 36 pages long and in narrative form.            The

trial court thereafter issued a Pa.R.A.P. 1925(a) Opinion stating that (1)

Wife’s voluminous Concise Statement was defective under Rule 1925; and

(2) nevertheless, the award of alimony was proper based on the court’s

rationale in the Opinion and Order.

      Initially, we observe that although Wife’s appellate brief fails to comply

with numerous of our Appellate Rules concerning briefing requirements, see

Pa.R.A.P. 2111(a)(1)-(10), and fails to contain any citation to legal

authority, see Pa.R.A.P. 2119, we decline to quash or dismiss her appeal,

and will address the merits of her claims.       See Wilkins v. Marsico, 903
A.2d 1281, 1284-85 (Pa. Super. 2006) (noting that this Court is willing to

liberally construe materials filed by a pro se litigant).

      Though Wife’s brief does not contain a statement of questions

presented, she essentially raises one allegation of trial court error: Whether

the trial court abused its discretion when it determined that Wife was

entitled to alimony of $650 per month for only three years. See Brief for



                                    -2-
J-A35042-15


Appellant at 1-7.   Wife alleges that she has been diagnosed with multiple

sclerosis (“MS”), and that because of this malady, she is unable to work, and

should be entitled to alimony for her lifetime. Id. at 4-5; see also id. at 6

(asserting that Wife’s “desires are not to be considered ‘taken care of’ ….

She currently lives on the verge of destitution, and is only asking for lifetime

support to help her live with health care and to secure the growing needs

that her progressing [MS] is demanding.”) (capitalization omitted).

      “Our standard of review over an alimony award is an abuse of

discretion.” Gates v. Gates, 933 A.2d 102, 106 (Pa. Super. 2007) (citation

omitted); see also Hicks v. Kubit, 758 A.2d 202, 205 (Pa. Super. 2000)

(stating that the scope of review in assessing the propriety of an award of

alimony is to determine whether the trial court’s order is motivated by

prejudice, bias or ill-will, or whether the court has overridden or misapplied

the law). This Court has explained that

      the purpose of alimony is not to reward one party and to punish
      the other, but rather to ensure that the reasonable needs of the
      person who is unable to support himself or herself through
      appropriate employment, are met.         Alimony is based upon
      reasonable needs in accordance with the lifestyle and standard
      of living established by the parties during the marriage, as well
      as the payor’s ability to pay. Moreover, alimony following a
      divorce is a secondary remedy and is available only where
      economic justice and the reasonable needs of the parties cannot
      be achieved by way of an equitable distribution award and
      development of an appropriate employable skill.

            In determining whether alimony is necessary, and in
      determining the nature, amount, duration and manner of
      payment of alimony, the court must consider numerous factors
      including the parties’ earnings and earning capacities, income


                                  -3-
J-A35042-15


      sources, mental and physical conditions, contributions to the
      earning power of the other, educations, standard of living during
      the marriage, the contribution of a spouse as homemaker and
      the duration of the marriage.

Gates, 933 A.2d at 106 (citing, inter alia, 23 Pa.C.S.A. § 3701(b))

(citations, quotation marks and emphasis omitted).

      In its Opinion and Order, the trial court thoroughly addressed Wife’s

claims and the factors contained in section 3701(b), and determined that

Wife is entitled to alimony of $650 per month for three years, as opposed to

for her lifetime. See Opinion and Order, 2/5/15, at 6-15. The trial court’s

analysis is supported by the record, and we discern no abuse of discretion in

the court’s ruling.   Accordingly, we affirm based on the trial court’s sound

analysis concerning Wife’s claim on appeal. See id.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/27/2016




                                  -4-